Opinion filed June 21, 2007 















 








 




Opinion filed June 21, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00278-CR 
                                                    __________
 
                                       RITA THOMPSON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 114th District Court
 
                                                           Smith
  County, Texas
 
                                              Trial
Court Cause No. 241-0721-00
 

 
                                                                   O
P I N I O N
This is
an appeal from a judgment revoking community supervision.  The trial court convicted Rita Thompson, upon
her plea of guilty, of theft by check and assessed her punishment at
confinement for two years.  However, the
imposition of the sentence was suspended, and appellant was placed on community
supervision for five years.  At the
hearing on the State=s motion to revoke, appellant entered a
plea of true to the allegation that she violated the terms and conditions of
her community supervision by consuming marihuana.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that the appeal is frivolous. 
Counsel has provided appellant with a copy of the brief and advised
appellant of her right to review the record and file a response to counsel=s brief.  A response has not been filed.  Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  A plea of true alone is
sufficient to support the trial court=s
determination to revoke.  Moses v.
State, 590 S.W.2d 469 (Tex. Crim. App. 1979); Cole v. State, 578
S.W.2d 127 (Tex. Crim. App. 1979).  We
note that counsel has the responsibility to advise appellant that she may file
a petition for discretionary review by the Texas Court of Criminal
Appeals.  Ex parte Owens, 206
S.W.3d 670 (Tex. Crim. App. 2006). 
Likewise, this court advises appellant that she may file a petition for
discretionary review pursuant to Tex. R.
App. P. 66.  Black v. State,
217 S.W.3d 687 (Tex.
App.CEastland
2007, no pet.).
The motion to withdraw is granted, and the
judgment is affirmed.
 
 
PER CURIAM
 
June 21, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.